Mr. Justice Hutchison
delivered the opinion of the Court.
Plaintiff appeals from an order approving a memorandum of costs, and submits that the district court was without jurisdiction to award costs on denial of a motion for a temporary injunction because the order refusing such relief was an interlocutory order, not a final judgment, and because no amount was involved.
Both questions have been heretofore decided adversely to the contention of appellant. Yabucoa Sugar Co. v. Yabucoa, 34 P.R.R. 280; Dávila v. District Court, 38 P.R.R. 142. Appellant challenges the soundness of the conclusion reached in the first of these two cases, but that is a point which may be passed upon when presented on an appeal from an order awarding costs in some future case. Both of the questions here sought to be raised come too late when presented for the first time on appeal from an order approving a memorandum of costs.
Appellant also questions the soundness of the doctrine laid down in Brac v. Ojeda, 27 P.R.R. 605, and subsequent cases, to the effect that an award of costs will be construed to include attorneys’ fees unless the same are expressly excluded. For reasons heretofore stated in other opinions we adhere to the rule already established.
*886Other contentions are that the amount of ten thousand dollars allowed by the district court as attorneys’ fees is excessive, and that only a nominal fee should have been allowed.
There was testimony tending to show that the professional services in question were worth $20,000 or more. The amount claimed in the memorandum was $14,000. We can not agree with appellant that a nominal fee only should have been allowed. The amount fixed by the trial judge was not excessive. There was no abuse of discretion, and there is no satisfactory ground upon which to base a further reduction.
The order appealed from must be affirmed.